 Case 2:15-cv-08830-JAK-KS Document 318 Filed 06/03/19 Page 1 of 10 Page ID #:5675




 1 MARK J. YOUNG                               David A. Peck
     Fla. Bar No. 0078158                      SBN 171854
 2 Pro Hac Vice                                Coast Law Group LLP
 3   myoungpa@gmail.com                        1140 South Coast Highway 101
   MARK YOUNG, P.A.                            Encinitas, California 92024
 4 1638 Camden Avenue                          Tel. 760.942.8505 x108
   Jacksonville, FL 32207                      Fax 760.942.8515
 5
   Tel.: 904-996-8099                          Email dpeck@coastlawgroup.com
 6 Fax: 904-980-9234
                                               Attorney for Oceanic Production
 7 Attorney for Oceanic Production             Equipment, Ltd. and Jordan Klein, Sr.
 8 Equipment, Ltd. and Jordan Klein, Sr.
 9
                            UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
   VOICE INTERNATIONAL, INC., a                Case No. 2:15-cv-08830-JAK-KS
12 California corporation; DAVID
13 GROBER, an individual,                      The Honorable John A. Kronstadt,
                                               Courtroom 750
14                 Plaintiffs,
15
             vs.                               JORDAN KLEIN SR.’S ANSWER
16                                             TO PLAINTIFFS’ FOURTH
   OPPENHEIMER CINE RENTAL,                    AMENDED COMPLAINT [DKT.
17 LLC, a Washington corporation;
                                               313]
18 OPPENHEIMER CAMERA
   PRODUCTS, INC., a Washington
19 corporation; MARTY OPPENHEIMER,
20 an individual; JORDAN KLEIN, SR.,
   an individual; JORDAN KLEIN, JR., an
21 individual; JOHN DANN, an individual;
   Mako Products, an unknown entity,
22 Oceanic Production Equipment, Ltd., a
23 Bahamian company; and DOES 1-10,
   inclusive,
24
25              Defendants.

26
     /////
27
28
                                           1
                                   KLEIN SR.’S ANSWER
 Case 2:15-cv-08830-JAK-KS Document 318 Filed 06/03/19 Page 2 of 10 Page ID #:5676




 1                                     BACKGROUND
 2         In an Order [Dkt. 311] dated May 13, 2019, the Court ordered Plaintiffs to
 3 file a fourth amended complaint consistent with the Order no later than May 20,
 4 2019. In a prior order [Dkt. 294, p. 13], the Court ordered Klein Sr. Jordan Klein
 5 Sr. (Klein Sr.) to respond to the amended pleading in 14 days. Plaintiffs served the
 6 Fourth Amended Complaint [Dkt. 313] (FAC) on May 20, 2019. Klein Sr. hereby
 7 answers the FAC.
 8
                                    GENERAL DENIAL
 9
10      Unless expressly admitted below, Klein Sr. Klein Sr. denies each and every

11 allegation Plaintiffs have set forth in their FAC.
12      For ease of reference only, Klein Sr. has reproduced the headings Plaintiffs
13 used in their Second Amended Complaint. To the extent the headings Plaintiffs
14 used contain any allegations or characterizations, Klein Sr. denies the truth of those
15 allegations or characterizations.
16
             RESPONSES TO PLAINTIFFS’ SPECIFIC ALLEGATIONS
17
        Answering the specific allegations of Plaintiffs’ FAC, Klein Sr. responds with
18
     the following paragraphs, which correspond sequentially to the paragraphs in
19
     Plaintiffs' Second Amended Complaint:
20
21                            JURISDICTION AND VENUE
22      1. Klein Sr. admits that Plaintiffs allege an action for patent infringement under
23 the patent laws of the United States, Title 35 of the United States Code, but
24 specifically denies any such alleged infringement. Klein Sr. admits that this Court
25 has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a). Klein
26 Sr. denies the remaining allegations of this paragraph.
27
28
                                               2
                                       KLEIN SR.’S ANSWER
 Case 2:15-cv-08830-JAK-KS Document 318 Filed 06/03/19 Page 3 of 10 Page ID #:5677




 1      2. Klein Sr. admits that the Court has ruled that Court has personal jurisdiction
 2 over Oceanic Production Equipment, Ltd., (OPEL) for the purpose of this case.
 3 Klein Sr. respectfully disagrees with the Court’s ruling and denies that the Court
 4 has personal jurisdiction over OPEL or Klein Sr. Klein Sr. denies the remaining
 5 allegations of this paragraph.
 6      3. Klein Sr. denies that venue is proper in this district because OPEL is not an
 7 alter ego of Klein Sr., Klein Sr. is not an alter ego of OPEL, Klein Sr. does not
 8 reside in this district and any alleged infringement by Klein Sr. did not occur in
 9 this district, and Klein Sr. does not have a regular and established place of business
10 in this district. Klein Sr. denies the remaining allegations of this paragraph.
11
                                       THE PARTIES
12
13      4. Klein Sr. lacks knowledge or information sufficient to form a belief as to the

14 allegations in this Paragraph, and therefore denies such allegations.
15      5. Klein Sr. lacks knowledge or information sufficient to form a belief as to the
16 allegations in this Paragraph, and therefore denies such allegations.
17
        6. Klein Sr. lacks knowledge or information sufficient to form a belief as to the
18
     allegations in this Paragraph, and therefore denies such allegations.
19
        7. Klein Sr. lacks knowledge or information sufficient to form a belief as to the
20
     allegations in this Paragraph, and therefore denies such allegations.
21
22      8. Klein Sr. lacks knowledge or information sufficient to form a belief as to the
23 allegations in this Paragraph, and therefore denies such allegations.
24      9. Klein Sr. admits the allegations of this Paragraph.
25
        10. Klein Sr. denies each and every allegation contained in this Paragraph.
26
27      11. Klein Sr. denies each and every allegation contained in this Paragraph.
28
                                               3
                                      KLEIN SR.’S ANSWER
 Case 2:15-cv-08830-JAK-KS Document 318 Filed 06/03/19 Page 4 of 10 Page ID #:5678




 1                               THE ASSERTED PATENT
 2      12. Klein Sr. admits that US Patent No. 6,611,662 (the “Patent”) is entitled
 3 “Autonomous, Self Leveling, Self Correcting Stabilized Platform.” Klein Sr.
 4 denies all other allegations of this Paragraph.
 5
        13. Klein Sr. admits that the United States Patent and Trademark Office (PTO)
 6
     determined that the invention claimed in the Patent was patentable over specific
 7
     prior art considered during the course of Inter Partes Reexamination 95/000,092,
 8
     in view of substantially limiting arguments advanced by Plaintiffs to differentiate
 9
     the claimed invention from the prior art. Klein Sr. also admits that Exhibit A to the
10
     Second Amended Complaint appears to be a copy of the Patent and a
11
     reexamination certificate from Inter Partes Reexamination 95/000,092. Klein Sr.
12
     lacks knowledge or information sufficient to form a belief as to the allegations in
13
     this Paragraph relating to inventorship, ownership and licensing, and therefore
14
     denies such allegations. Klein Sr. denies all other allegations of this Paragraph.
15
16   COUNT 1 – WILLFUL DIRECT INFRINGEMENT OF THE ‘662 PATENT

17                                 (Against All Defendants)
18
        14. Klein Sr. repeats and realleges its responses to Paragraphs 1 through 13
19
     above as if fully set forth herein.
20
        15. Klein Sr. denies that the Patent is valid and enforceable. Klein Sr. lacks
21
     knowledge or information sufficient to form a belief as to the allegations in this
22
     Paragraph regarding the payment of maintenance fees, and therefore denies such
23
     allegations.
24
25      16. Klein Sr. denies each and every allegation contained in this Paragraph.
26      17. Klein Sr. denies each and every allegation contained in this Paragraph.
27
        18. Klein Sr. denies each and every allegation contained in this Paragraph.
28
                                               4
                                       KLEIN SR.’S ANSWER
 Case 2:15-cv-08830-JAK-KS Document 318 Filed 06/03/19 Page 5 of 10 Page ID #:5679




 1      19. Klein Sr. lacks knowledge or information sufficient to form a belief as to
 2 the allegations in this, and therefore denies such allegations.
 3      20. Klein Sr. denies each and every allegation contained in this Paragraph.
 4
        21. Klein Sr. denies each and every allegation contained in this Paragraph.
 5
 6      22. Klein Sr. denies each and every allegation contained in this Paragraph.

 7      23. Klein Sr. denies each and every allegation contained in this Paragraph.
 8
           COUNT 2 – INDUCED INFRINGEMENT OF THE ‘662 PATENT
 9
                                   (Against All Defendants)
10
11      24. Klein Sr. repeats and realleges its responses to Paragraphs 1 through 23
12 above as if fully set forth herein.
13      25. Klein Sr. denies each and every allegation contained in this Paragraph.
14
        26. Klein Sr. denies each and every allegation contained in this Paragraph.
15
16                                 PRAYER FOR RELIEF
17      A. Klein Sr. denies each and every allegation contained in this Paragraph,
18 including Plaintiffs' allegation that it is entitled to or should be granted or awarded
19 any relief or judgment in this matter.
20
        B. Klein Sr. denies each and every allegation contained in this Paragraph,
21
     including Plaintiffs' allegation that it is entitled to or should be granted or awarded
22
     any relief or judgment in this matter.
23
24      C. Klein Sr. denies each and every allegation contained in this Paragraph,

25 including Plaintiffs' allegation that it is entitled to or should be granted or awarded
26 any relief or judgment in this matter.
27
28
                                                5
                                       KLEIN SR.’S ANSWER
 Case 2:15-cv-08830-JAK-KS Document 318 Filed 06/03/19 Page 6 of 10 Page ID #:5680




 1      D. Klein Sr. denies each and every allegation contained in this Paragraph,
 2 including Plaintiffs' allegation that it is entitled to or should be granted or awarded
 3 any relief or judgment in this matter.
 4      E. Klein Sr. denies each and every allegation contained in this Paragraph,
 5 including Plaintiffs' allegation that it is entitled to or should be granted or awarded
 6 any relief or judgment in this matter.
 7
        F. Klein Sr. denies each and every allegation contained in this Paragraph,
 8
     including Plaintiffs' allegation that it is entitled to or should be granted or awarded
 9
     any relief or judgment in this matter.
10
11      H. Klein Sr. denies each and every allegation contained in this Paragraph,

12 including Plaintiffs' allegation that it is entitled to or should be granted or awarded
13 any relief or judgment in this matter.
14      I. Klein Sr. denies each and every allegation contained in this Paragraph,
15 including Plaintiffs' allegation that it is entitled to or should be granted or awarded
16 any injunction in this matter.
17
        J. Klein Sr. denies each and every allegation contained in this Paragraph,
18
     including Plaintiffs' allegation that it is entitled to or should be granted or awarded
19
     any damages, relief or judgment in this matter.
20
        K. Klein Sr. denies each and every allegation contained in this Paragraph,
21
     including Plaintiffs' allegation that it is entitled to or should be granted or awarded
22
     any damages, relief or judgment in this matter.
23
24      L. Klein Sr. denies each and every allegation contained in this Paragraph,
25 including Plaintiffs' allegation that it is entitled to or should be granted or awarded
26 any damages, relief or judgment in this matter.
27
28
                                                6
                                       KLEIN SR.’S ANSWER
 Case 2:15-cv-08830-JAK-KS Document 318 Filed 06/03/19 Page 7 of 10 Page ID #:5681




 1      M. Klein Sr. denies each and every allegation contained in this Paragraph,
 2 including Plaintiffs' allegation that it is entitled to or should be granted or awarded
 3 any damages, relief or judgment in this matter.
 4      N. Klein Sr. denies each and every allegation contained in this Paragraph,
 5 including Plaintiffs' allegation that it is entitled to or should be granted or awarded
 6 any relief or judgment in this matter.
 7
              DEFENDANT'S AFFIRMATIVE AND OTHER DEFENSES
 8
 9      Klein Sr. asserts the following affirmative and other defenses set forth below,

10 and in making such defenses does not concede that it bears the burden of proof as
11 to any of them.
12                           FIRST AFFIRMATIVE DEFENSE
13
                                           (Invalidity)
14
        Upon information and belief, and without prejudice to further amendment upon
15
     information found during discovery, each asserted claim of the Patent asserted by
16
     Plaintiffs is invalid for failure to satisfy the conditions of patentability as specified
17
     under one or more sections of Title 35 of the United States Code, including,
18
     without limitation, 35 U.S.C. §§ 102, 103, and/or 112.
19
20                         SECOND AFFIRMATIVE DEFENSE
21                                    (Non-Infringement)
22
        Klein Sr. has not and does not infringe, directly or indirectly, literally or under
23
     the doctrine of equivalents, any claim of the Patent asserted by Plaintiffs.
24
25                           THIRD AFFIRMATIVE DEFENSE
26                               (Prosecution History Estoppel)
27
28
                                                 7
                                        KLEIN SR.’S ANSWER
 Case 2:15-cv-08830-JAK-KS Document 318 Filed 06/03/19 Page 8 of 10 Page ID #:5682




 1      Upon information and belief, by reason of the proceedings in the U.S. Patent
 2 and Trademark Office during original prosecution of the application resulting in
 3 the issuance of the Patent asserted by Plaintiffs, and in reexamination of the Patent,
 4 namely, the admissions, representations, and amendments made on behalf of the
 5 applicant and patentee, Plaintiffs are estopped from extending the coverage of the
 6 asserted claims in the asserted Patent, including under the doctrine of equivalents,
 7 to cover the accused product.
 8                        FOURTH AFFIRMATIVE DEFENSE
 9
                      (35 U.S.C. § 286 – Time Limitation on Damages)
10
11      Plaintiffs’ claims for damages for any infringement allegedly committed by

12 Defendant Oceanic Production Equipment Ltd., and/or by Klein Sr., more than six
13 years prior to the filing of the First Amended Complaint on June 15, 2016 are
14 barred by 35 U.S.C. § 286.
15                          FIFTH AFFIRMATIVE DEFENSE
16
                            (35 U.S.C. § 287 – Failure to Mark)
17
        Upon information and belief, Plaintiffs’ pre-lawsuit claims for damages as to
18
     the asserted Patent are barred, in whole or in part, for failure to comply with 35
19
     U.S.C. § 287.
20
21                          SIXTH AFFIRMATIVE DEFENSE
22                                 (Inequitable Conduct)
23
        Upon information and belief, Plaintiffs' attempted enforcement of the Patent
24
     against Klein Sr. is barred by the doctrine of inequitable conduct.
25
26                        SEVENTH AFFIRMATIVE DEFENSE
27                      (Lack of Personal Jurisdiction and Venue)
28
                                               8
                                      KLEIN SR.’S ANSWER
 Case 2:15-cv-08830-JAK-KS Document 318 Filed 06/03/19 Page 9 of 10 Page ID #:5683




 1     The Court lacks personal jurisdiction over Klein Sr. Venue in this district is
 2 improper for Klein Sr. OPEL is not an alter ego of Klein Sr. Klein Sr. is not an
 3 alter ego of OPEL. Klein Sr. does not reside in this district. Any alleged
 4 infringement by Klein Sr. did not occur in this district. Klein Sr. does not have a
 5 regular and established place of business in this district.
 6                        EIGHTH AFFIRMATIVE DEFENSE
 7
                                       (Res Judicata)
 8
 9     Mako Products, Inc., formerly a Florida corporation, was owned by Jordan

10 Klein, Sr. and Jordan Klein, Jr. The corporation liquidated and dissolved pursuant
11 to and in accordance with a voluntary bankruptcy, under Chapter 7 of the
12 Bankruptcy Code, Case # 3:12-bk-06572-JAF (M.D. FL). In the bankruptcy case,
13 Plaintiffs David Grober and Voice International, Inc. filed proofs of claim for
14 infringement of US Pat. No. 6,611,662 (Patent) by the MakoHead stabilizer. The
15 trustee objected to each claim on May 1, 2013. Plaintiffs had 30 days to respond to
16 the objection. Plaintiffs did not respond. On June 4, 2013, the Bankruptcy Court
17 entered orders disallowing the claims in their entirety. Plaintiffs had 14 days to
18 appeal the order but did not appeal. The Bankruptcy Court approved a sale of all
19 assets of Mako Products, Inc. on May 15, 2013 over the strenuous objection of
20 Plaintiffs, after briefing and a hearing. The appeal time for that order was also 14
21 days. Plaintiffs did not appeal. The trustee filed a final account on September 5,
22 2014. Plaintiffs had 30 days to object the final account. Plaintiffs did not object.
23 The Bankruptcy Court issued a final order and closed the case on October 7, 2014.
24 Plaintiffs had 14 days to appeal the order but did not appeal. The Bankruptcy Case
25 is closed and well beyond any time for appeal. Plaintiffs unsuccessfully pursued
26 their allegation of patent infringement by the MakoHead stabilizer in the
27 bankruptcy action of Mako Products, Inc. The related doctrines of res judicata and
28 collateral estoppel now foreclose the opportunity to relitigate the claims. Plaintiffs
                                              9
                                     KLEIN SR.’S ANSWER
Case 2:15-cv-08830-JAK-KS Document 318 Filed 06/03/19 Page 10 of 10 Page ID #:5684




 1 are barred from alleging infringement through actions involving a MakoHead
 2 stabilizer, under the doctrine of res judicata and collateral estoppel.
 3                         NINTH AFFIRMATIVE DEFENSE
 4
                           (Reservation of Remaining Defenses)
 5
 6     Klein Sr. reserves all affirmative defenses under Rule 8(c) of the Federal Rules

 7 of Civil Procedure, the Patent Laws of the United States and any other defenses, at
 8 law or in equity, that may now exist or in the future be available based on
 9 discovery and further factual investigation in this case.
10     Respectfully submitted,
11
           /s/ Mark J. Young           June 3, 2019
12         Mark J. Young
13         (Fla Bar No. 0078158)
          Pro Hac Vice
14        Mark Young, P.A.
15        1638 Camden Avenue
          Jacksonville, FL 32207
16        Tel.: 904-996-8099
17        Fax: 904-980-9234
          Email: myoungpa@gmail.com
18        Attorney for Defendant,
19        Oceanic Production Equipment Ltd. and Jordan Klein, Sr.

20        /s/ David A. Peck            June 3, 2019
21        David A. Peck
          (California Bar No. 171854)
22        Coast Law Group LLP
          1140 South Coast Highway 101
23        Encinitas, California 92024
24        Tel. 760.942.8505 x108
          Fax 760.942.8515
25        Email dpeck@coastlawgroup.com
26        Attorney for Defendant,
          Oceanic Production Equipment Ltd. and Jordan Klein, Sr.
27
28
                                              10
                                      KLEIN SR.’S ANSWER
